Name: EFTA SURVEILLANCE AUTHORITY DECISION No 189/94/COL of 30 November 1994 setting up the list of establishments in the EFTA States for which are granted temporary and limited derogations from specific Community health rules on the production and marketing of fresh meat
 Type: Decision
 Subject Matter: nan
 Date Published: 1994-12-31

 Avis juridique important|E1994C0189EFTA SURVEILLANCE AUTHORITY DECISION No 189/94/COL of 30 November 1994 setting up the list of establishments in the EFTA States for which are granted temporary and limited derogations from specific Community health rules on the production and marketing of fresh meat Official Journal L 383 , 31/12/1994 P. 0014 - 0037EFTA SURVEILLANCE AUTHORITY DECISION No 189/94/COL of 30 November 1994 setting up the list of establishments in the EFTA States for which are granted temporary and limited derogations from specific Community health rules on the production and marketing of fresh meat THE EFTA SURVEILLANCE AUTHORITY,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, and in particular Article 17 and Protocol 1 (4) (d) thereof,Having regard to the Act referred to in point 19 of Chapter 1 of Annex I to the Agreement on the European Economic Area on the conditions for granting temporary and limited derogations from specific Community health rules on the production and marketing of fresh meat (Council Directive 91/498/EEC), and in particular Article 2 (2) thereof,Having regard to the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, as adjusted by the Protocol Adjusting the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, and in particular Article 5 (2) (d) and Protocol 1, Article 1 (c) thereof,Whereas the EFTA States have submitted to the EFTA Surveillance Authority the lists of establishments for which it is proposed to grant a derogation from certain provisions of the Act referred to in point 18 of Chapter I of Annex I to the Agreement on the European Economic Area on health conditions for the production and marketing of fresh meat (Council Directive 64/433/EEC);Whereas it is suitable to determine the list of these establishments;Whereas the measures provided for in this Decision are in accordance with the opinion of the EFTA Veterinary Committee assisting the EFTA Surveillance Authority,HAS ADOPTED THIS DECISION:1. The establishments listed in the Annex are granted derogations in the sense of Article 2 of the Act referred to in point 19 of Chapter I of Annex I to the Agreement on the European Economic Area on the conditions for granting temporary and limited derogations from specific Community health rules on the production and marketing of fresh meat (Council Directive 91/498/EEC).2. This Decision shall enter into force on 1 December 1994.3. This Decision is addressed to the EFTA States.4. This Decision shall be authentic in the English language.Done at Brussels, 30 November 1994.For the EFTA Surveillance AuthorityPekka SÃ ILÃ College MemberANNEX List of establishments of the EFTA States for which is granted a temporary and limited derogation from specific health rules on the production and marketing of fresh meat >TABLE>>TABLE>>TABLE>>TABLE>